Case 7:18-cr-00480-CS Document 53 Filed 11/13/20 Page 1of 3
Case 7:18-cr-00480-CS Document 51-1 Filed 11/12/20 Page lof3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee eee eee eee ee ee ee eee ee ee eee 4
UNITED STATES OF AMERICA
: FINAL ORDER OF
-Vi- : FORFEITURE
VITO PETRIELLO, . : 18 Cr. 480 (CS)
Defendant. ‘
woe ee ee ee ee ee ee ee ee eee x

WHEREAS, on or about April 11, 2019, the Court entered a Consent Preliminary
Order of Forfeiture as to Specific Property which forfeited to the United States, all right, title and
interest of the Defendant in the following specific property recovered from the Defendant’s
residence on or about May 3, 2017: (i) an HP El vision tower desktop computer; and (it) a Dell
Dimension E520 desktop computer (collectively, the “Specific Property’);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in
accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The
Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific
Property and as a substitute for published notice as to those persons so notified;

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5){a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

 
Case 7:18-cr-00480-CS Document 53 Filed 11/13/20 Page 2 of 3
Case 7:18-cr-00480-CS Document 51-1 Filed 11/12/20 Page 2 of 3

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;
WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www. forfeiture. gov)

 

_ beginning on April 26, 2019 for thirty (0) consecutive days, through May 25, 2019, pursuant to
Rule G(4\(a\(iv(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on
November 12, 2020 (D.E. 50);

WHEREAS, on or about April 25, 2019 and November 8, 2019, notice of the
Preliminary Order of Forfeiture was sent by certified mail, return receipt requested, to:

Vito Petriello

FCI ALLENWOOD LOW;

P.O. BOX 1000

WHITE DEER, PA 17887

GEORGE FOSTER CATLETT, ESQ.

41 Purdy Ave.

Rye, NY 10580

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the only person and/or entity known by the
Government to have a potential interest in the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

 
Case 7:18-cr-00480-CS Document 53 Filed 11/13/20 Page 3 of 3
Case 7:18-cr-00480-CS Document 51-1 Filed 11/12/20 Page 3 of 3

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

Ls All right, title and interest in the Specific Property is hereby forfeited and
vested in the United States of America, and shall be disposed of according to law.

2. Pursuant to Title 21, United States Code, Section 853(n)(7) the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3, The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law, in accordance with Title 21,
United States Code, Section 853(h).

4, The Clerk of the Court shall forward four certified copies of this Final Order
of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering
and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

ude Plans
Dated: ke New York
{fe _, 2020

SO ORDERED:

(Mhy Pet

HONORABLEBGATHY SEIBEL
UNITED STATES DISTRICT JUDGE
